United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
American Fork, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1268
Issued: November 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 6, 2016 appellant filed a timely appeal from an April 1, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly issued its April 1, 2016 overpayment decision.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated June 25, 2015, the
Board set aside a February 5, 2014 decision, finding that appellant received a $1,242.66
1

Appellant submitted new evidence with his appeal. The Board has no jurisdiction to review new evidence on
appeal as it was not in the record at the time OWCP rendered its final decision; see 20 C.F.R. § 501.2(c)(1).
2

5 U.S.C. § 8101 et seq.

overpayment of compensation from April 1, 2012 to February 8, 2013 because OWCP failed to
deduct premiums for postretirement basic life insurance.3 The Board found that the case was not
in posture for decision regarding whether he received an overpayment of compensation as the
record did not contain sufficient evidence to establish that he elected postretirement basic life
insurance with no reduction. The Board instructed OWCP on remand to obtain the executed
election form documenting appellant’s election of postretirement basic life insurance. The facts
and circumstances as set forth in the prior decision are incorporated herein by reference.
On remand OWCP obtained a May 18, 2004 Federal Employees Group Life Insurance
(FEGLI) continuation of life insurance coverage form completed by appellant. Appellant elected
basic life insurance in retirement with no reduction and option B with two multiples and no
reduction. He did not elect Option C. OWCP also received agency certification of insurance
status forms, indicating that as of appellant’s retirement on May 7, 2004, he had insurance
Option A and insurance Option B with five multiples. It also received FEGLI forms completed
by appellant on December 11, 1973, November 8, 1974, and November 6, 1980.
By decision dated April 1, 2016, OWCP found that appellant received an overpayment of
compensation in the amount of $1,242.66 because it did not deduct premiums for postretirement
basic life insurance for the period April 1, 2012 through February 8, 2013. It further determined
that he was not entitled to waiver of recovery of the overpayment and noted that he had repaid
the debt in full.
On appeal appellant contends that he did not have life insurance after retirement.
LEGAL PRECEDENT
Section 10.431 of FECA’s implementing regulations provides that, before seeking to
recover an overpayment or adjust benefits, OWCP will advise the individual in writing that the
overpayment exists and the amount of the overpayment.4 The written notification must also
include a preliminary finding regarding whether the individual was at fault in the creation of the
overpayment.5 Additionally, OWCP is obliged to advise the individual of his right to inspect and
copy the government records relating to the overpayment.6 Finally, the preliminary notice must
inform the individual of his right to challenge the fact or amount of the overpayment, the right to
contest the preliminary finding of fault in the creation of the overpayment, if applicable, and the
right to request a waiver of recovery of the overpayment.7 The recipient of the alleged
overpayment may present evidence in response to OWCP’s preliminary notice either in writing
or at a prerecoupment hearing.8 The evidence must be presented or the hearing requested within
3

Docket No. 14-1094 (issued June 25, 2015).

4

20 C.F.R. § 10.431(a).

5

Id. at § 10.431(b).

6

Id. at § 10.431(c).

7

Id. at § 10.431(d).

8

Id. at § 10.432.

2

30 days of the date of the written notice of overpayment.9 Failure to request the hearing within
this 30-day time period shall constitute waiver of that right.10
OWCP procedures provide that, once an overpayment is identified and calculated, it is
responsible for determining whether the claimant was with fault or without fault, issuing a
preliminary finding, and unless a hearing is requested, OWCP is responsible for issuing a final
decision.11 These procedures note that, if the claimant is determined to be with fault, preliminary
finding notice (Form CA-2201) must be released within 30 days of the date the overpayment is
identified. Both the reason that the overpayment occurred and the reason for the finding of fault
must be clearly stated. Form CA-2201 informs the claimant of the right to submit evidence and
the right to a prerecoupment hearing on the issues of: (a) fact and amount of overpayment; (b)
fault; and (c) waiver. Along with Form CA-2201, OWCP should provide a clearly written
statement explaining how the overpayment was calculated.12
ANALYSIS
By decision dated June 25, 2015, the Board set aside a February 5, 2014 decision finding
that appellant received an overpayment of compensation because OWCP failed to deduct
premiums for postretirement basic life insurance. It instructed OWCP to further develop the
factual evidence to determine whether he elected postretirement basic life insurance.
On remand, OWCP issued an April 1, 2016 decision again finding that appellant received
an overpayment of compensation in the amount of $1,242.66 because it failed to deduct
postretirement basic life insurance premiums from April 1, 2012 to February 8, 2013. The Board
finds, however, that OWCP failed to follow its procedures in issuing its April 1, 2016
overpayment decision. OWCP regulations provide that before seeking to recover an
overpayment or adjust benefits, it will advise the individual in writing that the overpayment
exists and the amount of overpayment.13 It must inform the individual of his right to challenge
the fact or amount of the overpayment, the right to contest any preliminary finding of fault in the
creation of the overpayment and the right to request a waiver of recovery of the overpayment.14
OWCP procedures further provide that a preliminary finding of overpayment must be provided
within 30 days and clearly identify the reason that the overpayment occurred.15

9

Id.

10

Id.

11

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.4
(June 2009).
12

Id. at Chapter 2.600.4(a)(1) (June 2009).

13

20 C.F.R. § 10.431(a).

14

Id. at § 10.431(d).

15

See supra note 11.

3

Following its development of the factual evidence on remand, OWCP did not issue a new
preliminary determination notifying appellant of its findings, providing him with the right to
challenge the fact or amount of overpayment or allowing him to submit new information
regarding waiver of recovery of the overpayment. Consequently, it did not comply with the
procedural rights afforded to appellant under its regulations.16 The Board, therefore, finds that
the case must be remanded for OWCP. On remand OWCP shall issue a preliminary
determination to appellant regarding any overpayment, in accordance with its procedures, prior
to making any final overpayment determination.
CONCLUSION
The Board finds the case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 1, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 21, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

Id. at §§ 10.431, 10.432; see also M.V., Docket No. 14-1131 (issued November 14, 2014); K.H., Docket No.
11-603 (issued September 27, 2011).

4

